In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 10-816V
                                    (Not to be published1)


*************************
                           *
GARRY MEARS,               *
                           *
               Petitioner, *                                  Filed: August 15, 2013
                           *
          v.               *                                  Decision by stipulation; Diphtheria-
                           *                                  Tetanus-acellular Pertussis (DTaP)
SECRETARY OF HEALTH AND    *                                  Vaccine; Headaches
HUMAN SERVICES             *
                           *
               Respondent. *
                           *
*************************



                                            DECISION

HASTINGS, Special Master.

       This is an action seeking an award under the National Vaccine Injury Compensation
Program2 on account of an injury suffered by Garry Mears. On August 14, 2013, counsel for
both parties filed a Stipulation, stipulating that a decision should be entered granting
compensation. The parties have stipulated that petitioner shall receive the following
compensation:


1
  Because this document contains an explanation for my action in this case, I intend to post
this document on the United States Court of Federal Claims' website, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002).
Therefore, as provided by Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party (1) that is trade secret or commercial or
financial information and is privileged or confidential, or (2) that are medical files and similar
files the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, this entire document will be available to the public. Id.
2
  The applicable statutory provisions defining the Program are found at 42 U.S.C. § 300aa-10
et seq. (2006 ed.). Hereinafter, for ease of citation, all "§" references will be to 42 U.S.C. (2006
ed.).
       ●       A lump sum of $75,000.00, in the form of a check payable to petitioner,
               representing compensation for all damages that would be available under
               42 U.S.C. §300aa-15(a).

        Under the statute governing the Program, as well as the “Vaccine Rules” adopted by this
court, the special master must now enter a decision endorsing that stipulation, and the clerk must
enter judgment, in order to authorize payment of the award. See § 300aa-12(d)(3)(A) and (e)(3);
§ 300aa-13(a); Vaccine Rules 10(a), 11(a).3

       I have reviewed the file, and based on that review, I conclude that the parties’ stipulation
appears to be an appropriate one. Accordingly, my decision is that a Program award shall be
made to petitioner in the amount set forth above. In the absence of a timely-filed motion for
review of this Decision, the clerk shall enter judgment in accordance herewith.

IT IS SO ORDERED.


                                                          /s/ George L. Hastings, Jr.
                                                              George L. Hastings, Jr.
                                                              Special Master




3
  The “Vaccine Rules of the United States Court of Federal Claims” are found in Appendix B of
the Rules of the United States Court of Federal Claims.
Case 1:10-vv-00816-UNJ Document 43 Filed 08/14/13 Page 1 of 5
Case 1:10-vv-00816-UNJ Document 43 Filed 08/14/13 Page 2 of 5
Case 1:10-vv-00816-UNJ Document 43 Filed 08/14/13 Page 3 of 5
Case 1:10-vv-00816-UNJ Document 43 Filed 08/14/13 Page 4 of 5
Case 1:10-vv-00816-UNJ Document 43 Filed 08/14/13 Page 5 of 5